     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 1 of 19. PageID #: 408




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 5:18 CR 667
                                                   )
                Plaintiff,                         )   JUDGE JOHN R. ADAMS
                                                   )
        v.                                         )
                                                   )
                                                   )   UNITED STATES OF AMERICA’S
 DANTE DIXON,                                      )   SENTENCING MEMORANDUM
                                                   )
                Defendant.                         )
                                                   )


       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney for the Northern District of Ohio, and Damoun Delaviz and Suzana K.

Koch, Assistant United States Attorneys, and hereby submits this sentencing memorandum

setting forth the United States’ position regarding sentencing for Defendant Dante Dixon

(“Dixon”). For the reasons set forth below, and those to be articulated at the sentencing hearing,

the United States respectfully submits that a sentence of 123 months is appropriate in this case.

The United States also respectfully requests that restitution be ordered consistent with this

sentencing memorandum and with the plea agreement.

       The United States submits that, with this sentencing memorandum, it does not intend to

contravene the plea agreement in this matter. If the Court understands any of this sentencing

memorandum to contravene the plea agreement, the United States respectfully requests that this

Court disregard the contravening statement in this sentencing memorandum and instead impose a

sentence consistent with the plea agreement.
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 2 of 19. PageID #: 409



I.     FACTUAL BACKGROUND

       The facts and relevant conduct underlying this hearing are extensive, and the details are

set forth in detail in Dixon’s written plea agreement (R. 35: Plea Agreement, PageID 159-73),

the Indictment (R. 6: Indictment, PageID 17-21), the Supplemental Information (R. 33:

Supplemental Information, PageID 134-46), and the Final Presentence Report. (R. 41:

**SEALED** PSR, PageID 249-87).

       In this memorandum and at the sentencing hearing before this Honorable Court, the

United States points to and will point to certain facts and details. The United States submits that

these facts and details are relevant to the factors set forth in 18 U.S.C. § 3553(a), and the United

States points to these facts and details in an effort to highlight Dixon’s conduct. In doing so, the

United States does not suggest that the rest of Dixon’s conduct is insignificant or not noteworthy.

Dixon has engaged in a staggering fraud – both in this matter and in the past – and listing every

detail that concerns the United States is practically impossible.

       The United States highlights the facts and details in this sentencing memorandum only to

persuade the Court that a sentence at the top end of applicable guideline range on Counts 9, 10,

11, and 12 is appropriate and that the three mandatory periods of two years of incarceration, on

Counts 1, 4, and 7, should be imposed consecutively, rather than concurrently, with each other.

       In the instant matter, Dixon engaged in a fraud whereby he created a sham company,

Peter J. Sebastion Group LLC (“PJSG”), which served no lawful purpose. Dixon created PJSG

for the sole purpose of defrauding others and living a life of extravagance. Dixon represented

himself to be the chief executive officer of PJSG. Dixon also at times used other names and

represented himself to be another senior executive with PJSG. Regardless of the persona he

used, Dixon opened business lines of credit with legitimate businesses across the country. These

businesses include limousine service companies, hotels, radio stations, corporate housing


                                                  2
      Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 3 of 19. PageID #: 410



companies, and temporary staffing companies. Dixon obtained services from those companies –

continuously obtaining only the most high end luxury goods and services – and he never paid

any of the companies.

       As if this were not enough, Dixon also hired individuals, including B.B., D.M., and L.K.,

to work for PJSG, his sham company. In hiring them, he obtained their dates of birth, social

security numbers and other identifying information. Dixon convinced them that PJSG was

legitimate, and put the individuals to work for PJSG. Dixon did not pay B.B., D.M., and L.K.

the wages he promised. He also used their identifying information to open credit cards in their

names and in some instances, to obtain pay day loans in their names. L.K. quickly sensed

something was amiss and resigned from PJSG. Unfortunately, B.B. and D.M. worked for PJSG

for longer and suffered greater losses.

II.    LAW AND ARGUMENT

       A.      STATUTORY MAXIMUMS AND MANDATORY SENTENCES

       Counts 1, 4, and 7, the three of the counts of conviction for violations of 18 U.S.C.

§ 1028A, carry a mandatory sentence of two years of incarceration. 18 U.S.C. § 1028A(a)(1).

By law, the sentence of two years of incarceration must be imposed consecutively to any other

period of incarceration imposed on a defendant, with only one exception. 18 U.S.C.

§ 1028(b)(2). That exception is if a defendant is convicted of multiple violations of § 1028A and

thus faces multiple mandatory periods of two years of incarceration. 18 U.S.C. §§ 1028A(b)(2)

and (b)(4). In such a case, where a defendant is being sentenced for multiple violations of

§ 1028A, each of the three two-year periods of incarceration “may, in the discretion of the court,

run concurrently, in whole or in part, only with another term of imprisonment that is imposed …

for an additional violation of [18 U.S.C. § 1028A], provided that such discretion shall be

exercised in accordance with any applicable guidelines and policy statements issued.” 18 U.S.C.


                                                3
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 4 of 19. PageID #: 411



§ 1028A(b)(4). The mandatory two year periods of incarceration – whether imposed

concurrently or consecutively to each other – must still be imposed consecutively to any other

period of incarceration imposed (for violations other than violations of § 1028A). 18 U.S.C.

§§ 1028A(b)(2) and (b)(4).

       The statutory maximum period of incarceration for count 9 is 20 years, 18 U.S.C. § 1343,

and the statutory maximum period of incarceration for counts 10, 11, and 12 are 30 years, 18

U.S.C. § 1344.

       B.        ADVISORY GUIDELINES CALCULATION

       “[A] district court should begin all sentencing proceedings by correctly calculating the

applicable Guideline range.” Gall v. United States, 552 U.S. 38, 49 (2007). Appellate courts

must review a district court’s sentence for procedural and substantive reasonableness. Id. at 51.

Although the Guidelines are advisory, appellate courts may apply a presumption of

reasonableness to a sentence that falls within the Guideline range. Id.

                 1.   Counts 1, 4, and 7

       For convictions under 18 U.S.C. § 1028A, the United States Sentencing Commission

Guidelines Manual (“Sentencing Guidelines”) states that “the guideline sentence is the term of

imprisonment required by statute.” U.S. SENTENCING GUIDELINES MANUAL § 2B1.6(a) (U.S.

SENTENCING COMM’N 2018). The Sentencing Guidelines also set for that “Chapters Three

(Adjustments) and Four (Criminal History and Criminal Livelihood) shall not apply to that count

of conviction.” Id. The Sentencing Guidelines also indicate that, when imposing a sentence for

multiple violations of § 1028A, the court may impose the mandatory term of two years of

incarceration for each count “concurrently, in whole or in part, with each other.” U.S.

SENTENCING GUIDELINES MANUAL § 2B1.6 app. n. 1(B) (U.S. SENTENCING COMM’N 2018).

Application Note 1(B) also points to § 5G1.2 of the Sentencing Guidelines for guidance


                                                4
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 5 of 19. PageID #: 412



regarding imposing a sentence for multiple violations of § 1028A. Section 5G1.2 states that “the

sentence to be imposed on a count for which the statute (1) specifies a term of imprisonment to

be imposed; and (2) requires that such term of imprisonment be imposed consecutively to any

other term of imprisonment, shall be determined by that statute and imposed independently.”

U.S. SENTENCING GUIDELINES MANUAL § 5G1.2 (U.S. SENTENCING COMM’N 2018). Application

Note 2(B) of § 5G1.2 provides the following non-exhaustive list of factors to be taken into

consideration when determining whether sentences for multiple violations of § 1028A:

                      (i) The nature and seriousness of the underlying offenses.
               For example, the court should consider the appropriateness of
               imposing consecutive, or partially consecutive, terms of
               imprisonment for multiple counts of 18 U.S.C. § 1028A in a case
               in which an underlying offense for one of the 18 U.S.C. § 1028A
               offenses is a crime of violence or an offense enumerated in 18
               U.S.C. § 2332b(g)(5)(B).

                      (ii) Whether the underlying offenses are groupable under
               §3D1.2 (Groups of Closely Related Counts). Generally, multiple
               counts of 18 U.S.C. § 1028A should run concurrently with one
               another in cases in which the underlying offenses are groupable
               under §3D1.2.

                      (iii) Whether the purposes of sentencing set forth in
               18 U.S.C. § 3553(a)(2) are better achieved by imposing a
               concurrent or a consecutive sentence for multiple counts of 18
               U.S.C. § 1028A.

U.S. SENTENCING GUIDELINES MANUAL § 5G1.2 app. n. 2(B) (U.S. SENTENCING COMM’N 2018).

Given the foregoing, the Sentencing Guidelines advise, consistent with 18 U.S.C. § 1028A, that

the three mandatory periods of two years of incarceration for counts 1, 4 and 7 be imposed

consecutively or concurrently, in whole or in part, to each other, and consecutively to any other

period of incarceration imposed.




                                                5
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 6 of 19. PageID #: 413



               2.      Counts 9, 10, 11, and 12

       The United States submits that, pursuant to the plea agreement and consistent with the

final Presentence Investigation Report (“PSR”), the correct offense level for counts 9, 10, 11, and

12, before acceptance of responsibility is 21. (R. 35, Plea Agreement, PageID 157; R. 41,

**SEALED** PSR, PageID 262-263). Pursuant to paragraph 20 of the plea agreement and

§ 3E1.1(a) and (b) of the Sentencing Guidelines, the United States recommends that Dixon’s

offense level of 21 be reduced by three, provided that Dixon’s conduct continues to reflect

acceptance of responsibility. This would yield a final offense level of 18, for counts 9, 10, 11,

and 12. Given the defendant’s criminal history category of IV, the applicable guideline range for

counts 9, 10, 11, and 12 would be 41 to 51 months.

       C.      THE COURT SHOULD IMPOSE THE THREE MANDATORY PERIODS OF
               TWO YEARS OF INCARCERATION CONSECUTIVELY TO EACH OTHER
               ON COUNTS 1, 4 AND 7 AND IMPOSE A SENTENCE AT THE HIGH END
               OF THE GUIDELINE RANGE ON COUNTS 9, 10, 11 AND 12.

       Section 3553(a) directs a sentencing a court to “impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in paragraph (2),” to wit:

               the need for the sentence imposed -
               (A)    to reflect the seriousness of the offense, to promote respect for the
                      law, and to provide just punishment for the offense;
               (B)    to afford adequate deterrence to criminal conduct;
               (C)    to protect the public from further crimes of the defendant; and
               (D)    to provide the defendant with needed educational or vocational
                      training, medical care, or other correctional treatment in the most
                      effective manner.

18 U.S.C. § 3553(a). The United States submits the least restrictive sentence that will

comply with the purposes of § 3553(a)(2), including the need for the sentence to reflect

the seriousness of the offense, to provide just punishment, and to protect the public from

further crimes of the defendant is a sentence at the top of the guideline range for counts 9,

10, 11, and 12, and to impose the three mandatory periods of two years of incarceration


                                                  6
      Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 7 of 19. PageID #: 414



consecutively to each other. A review of the § 3553(a) factors, including the nature and

circumstances of the offense and the history and characteristics of the defendant reveal

that the imposition of any lesser sentences would be to impose a sentence that would not

serve the purposes of § 3553(a)(2).

                  1.       Dixon began committing the instant offenses while he was still under BOP
                           supervision and before he even began the supervised release portion of his
                           sentence, thus demonstrating that in order for the public to be safe from
                           future crimes by Dixon, Dixon must be incarcerated.

         Dixon has already demonstrated, by his own actions, that if he is given the opportunity to

be anywhere outside of the custody of the Bureau of Prisons (“BOP”), he will commit serious

federal crimes. At the time he committed the crimes for which he is currently being sentenced,

Dixon was either in the custody of the BOP or on supervised release. (NDOH 5:17-cr-00230, R.

5: Violation Report, PageID 51) 1. The BOP has further indicated to the United States that when

Dixon was completing his sentence of 37 months of incarceration, handed down in the District of

New Jersey, Dixon was transferred on or about August 26, 2016 to a halfway house in Akron,

Ohio, and was moved to home confinement in Akron on or about November 23, 2016. Dixon

remained on home confinement until February 23, 2017, when he began the term of his

Supervised Release, which was shortly thereafter transferred to the Northern District of Ohio.

         Dixon has admitted to this Court that the same time period – the end of 2016 and the

beginning of 2017 – is when he committed many of the criminal acts underlying his current

guilty plea and for which he is now awaiting sentencing. (R. 35: Plea Agreement, PageID 160-

61, 166-71). Despite being under the supervision of the Bureau of Prisons in a halfway house


1
  At times in this Sentencing Memorandum, the United States references the record in not only this matter, but also
in Dixon’s Supervised Release matter, case number 5:17cr230 in the U.S. District Court for the Northern District of
Ohio. When the United States references the record in Dixon’s Supervised Release matter, it will include the docket
number in the citation – e.g. (NDOH 5:17-cr-00230, R. 5: Violation Report, PageID 51). When the United States
references the record in the instant matter, it will not include the docket number in the citation – e.g. (R. 35: Plea
Agreement, PageID 160-61, 166-71).


                                                          7
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 8 of 19. PageID #: 415



and then on home confinement, Dixon created the opportunity for himself to commit extensive

acts of Aggravated Identity Theft, Wire Fraud, and Bank Fraud. Dixon has pled guilty to

conduct which he committed while he was still under the supervision of BOP and when he was

on supervised release.

       Dixon has – by his own admitted conduct – demonstrated to this Court, that unless he is

incarcerated, he will continue to commit serious fraudulent offenses; he has demonstrated that in

order to satisfy subsection (C) of § 3553(a)(2) – the need for the sentence imposed to protect the

public from further crimes by Dixon – Dixon must be incarcerated.

               2.        Dixon took steps to avoid detection and to avoid compliance with the
                         terms of his supervised release so that his supervising officer would not
                         notice his illegal conduct, and as such, Dixon has demonstrated that he
                         will overcome any obstacle – short of incarceration – to continue
                         committing crime.

       In 2017, Dixon was released from BOP custody and began a term of supervised release in

the Northern District of Ohio. (NDOH 5:17-cr-00230, R. 5: Violation Report, PageID 51).

Shortly thereafter, in September of 2017, Dixon’s probation officer attempted to install computer

monitoring equipment on Dixon’s telephone and computer, given Dixon’s history and the nature

of his convictions. (Id., PageID 54). Per the Violation Report, Dixon indicated to his probation

officer that his cell phone and computer were owned by Peter J. Sebastian Group, and as a result,

the probation officer was unable to install the monitoring software on the cell phone and

computer. (Id.)

       Now, Dixon has pled guilty and admitted to this Court that Peter J. Sebastion Consulting

Group, LLC was a “sham business entity” that he created and that it “sold no legitimate goods or

services.” (5:18CR667, R. 35: Plea Agreement, PageID 159). Dixon also admitted that he made

himself Chief Executive Officer of this sham business entity and often directed others to act on

his behalf. (Id., PageID 134-46). Dixon’s admitted frauds continued into August 2017 and


                                                   8
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 9 of 19. PageID #: 416



September 2017, including his fraudulent acts against LimoLink and Kelly Services. (Id.,

PageID 162-66).

       These simple and straightforward facts again serve as a reminder that Dixon – by his own

admitted conduct – has demonstrated that unless he is incarcerated, he will continue to commit

fraudulent acts. There are no conditions on his freedom – short of incarceration – which Dixon

will respect and which will deter or incapacitate him from committing other crimes.

               3.     Dixon has demonstrated that he will go to any lengths and fabricate any
                      untruth to perpetuate his crimes and avoid detection.

                      a.      In order to continue perpetuating his fraud, Dixon falsely accused
                              D.M., who was one of the victims of his fraud, of having
                              committed a sexual assault.

       According to an Akron Police Department report, after a short time where D.M. had been

working for Dixon and PJSG and D.M. was not receiving payment, D.M. questioned Dixon

about the status of his job with PJSG. Shortly thereafter, D.M. and B.B., who started working

for PJSG like D.M. around the same time, started receiving odd emails from Dixon and from one

of Dixon’s aliases, Justin Carrington. In those emails, Dixon blamed D.M. and B.B. for the poor

financial status of PJSG.

       Dixon also demanded that D.M. return his vehicle, a BMW, that Dixon had arranged for

D.M. to acquire as a company car. Later, Dixon left a voicemail for D.M., stating that Dixon had

received a call from police detectives who stated that D.M.’s vehicle had been involved in a

sexual assault in downtown Akron. In the voicemail, Dixon also stated that there were pictures

showing D.M. and another man “trying to pick up a drunk woman at a local club.” Dixon

demanded the immediate return of the vehicle.

       Even though the car was supposed to be a company car, D.M. was making payments on

the car. D.M. stated to the Akron Police Department that he did not return the car because he



                                                9
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 10 of 19. PageID #: 417



knew he hadn’t done anything wrong. An Akron Police Department detective recently

confirmed that Dixon’s claim was bogus and confirmed that D.M.’s name appears in APD’s

incident reports on only one occasion in 2017, and that is as a victim in Dixon’s frauds. The

detective also confirmed that the Akron Police Department had no record of a BMW being

involved in any type of sexual assault in 2017.

       The audio recording of Dixon’s voicemail for D.M. will be presented to the Court at the

sentencing hearing.

                      b.      In order to continue perpetuating his fraud, Dixon represented
                              himself to be Justin Carrington and repeatedly (and falsely)
                              reiterated to an employee with Kelly Services that PJSG had
                              indeed made payment to Kelly Services for $24,000 that PJSG
                              owed.

       Dixon has pled guilty to defrauding Kelly Services, a staffing service company with a

location in Miami, Florida, to have a temporary employee work for PJSG. (R. 35: Plea

Agreement, PageID 164-66). At some point during the fraud, Kelly Services grew suspicious of

PJSG, and ceased providing a temporary employee to PJSG. In response to Kelly Services’

action, Dixon called Kelly Services, represented himself to be Justin Carrington, and reiterated

again and again that PJSG had indeed made payment and that PJSG’s accounts had been debited.

Dixon’s statements were a lie, as Kelly Services insisted.

       The audio recording of Dixon’s call with Kelly Services will be presented to the Court at

the sentencing hearing.

       The United States submits that the above to episodes are not isolated episodes and reflect

the depths of deception to which Dixon so easily went in order to perpetuate his fraud. The

United States submits that these acts reveal the true seriousness of Dixon’s crimes and demand a

harsh sentence from this Court.

               4.     Dixon’s criminal history reveals that lenient criminal sanctions do not


                                                  10
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 11 of 19. PageID #: 418



                         deter him from committing additional crimes.

          Dixon has a long history of committing fraud related crimes. His earliest conviction

came at the age of 23, and for the past thirty years, Dixon has committed fraud related offenses.

For every day of the past 18 years, Dixon has been in federal custody or on federal supervision

for fraud related offenses. In that time, he has been in and out of prison and incurred more and

more convictions. Dixon’s criminal history reveals that he does not care about the consequences

of his actions. He has repeatedly committed fraud related crimes and repeatedly been sent to

prison, and yet he has continued to commit fraud related crimes. His actions demonstrate that

the only means by which the public may be protected from future crimes by Dixon is to

incarcerate him. With any opportunity he has been given to be out of custody, Dixon has used

that opportunity only to commit more crimes, victimize more people and to further harm the

public.

                         a.     Dixon defrauded one company, Empire CLS, on two occasions –
                                in or about 2013 and again in 2016-17.

          In an effort to demonstrate to this Court how impervious Dixon is to criminal sanction,

the United States points not only to Dixon’s criminal history, but also to the fact that Dixon, in

this matter, has pled guilty to defrauding Empire CLS, a limousine company with a location in

New Jersey, in the amount of $97,855.45. (Id., PageID 166). Making matters worse, Dixon

defrauded this very same company approximately five years before this instant fraud. An

administrator with Empire CLS told the Akron Police Department that because Dixon had

changed his name from Dante to Dan and also used the alias of Justin Carrington and the PJSG

pretext, Empire CLS was not able to detect the fraud. Dixon went to federal prison after that

fraud, in a case in the District of New Jersey, case number 2:13cr806, although Empire CLS is

not listed as a victim in the PSR for that case.



                                                   11
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 12 of 19. PageID #: 419



        Nonetheless, the United States submits that Dixon’s actions demonstrate that the sentence

imposed there – 37 months of incarceration consecutive to a sentence of 12 months and 1 day of

incarceration – will do nothing to deter Dixon from committing fraud related crimes. Instead,

Dixon has demonstrated that he is in fact willing to go back to the same well and defraud the

same company over and over again.

               5.      Dixon has pointed to his need for medical treatment as a basis for a lenient
                       sentence, but points to no means by which he would lawfully obtain such
                       medical treatment.

        In his sentencing memorandum to this Court, Dixon has argued that he suffers from a

serious medical condition and that because of this medical condition, this Court should not

impose a lengthy period of incarceration. The sentencing memorandum states that “Such

medical attention is costly and requires a knowledgeable and well-trained medical staff to treat

effectively.” (R. 46: **SEALED** Sentencing Memorandum, Page 6).

        Dixon, however, has provided no indication, how, exactly he intends to pay for or obtain

such costly medical attention. As part of the plea agreement, Dixon was obligated to complete a

Financial Statement of Debtor so that the United States could make a meaningful effort to

identify and lawfully recover his assets so that the victims of his fraud could receive restitution.

A redacted copy of the Financial Statement of Debtor that Dixon completed will be provided to

the Court at the sentencing hearing. In it, Dixon states he is not self-employed and does not

operate a business. He indicates he does not have an employer. He indicates that he has no other

sources of income and has no banking or investing accounts. He also indicates that he has no

available lines of credit and no life insurance. In sum, he has signed the form, declaring under

penalty of prosecution under 18 U.S.C. § 1001, that he has absolutely zero assets, and yet he is

asking this Court that he not be incarcerated so that he can obtain medical treatment that he states

is “costly.”


                                                 12
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 13 of 19. PageID #: 420



       Instead of indicating how he would pay for such costly treatment, Dixon instead, baldly

and without any scientific basis, claims that the medical attention that he is receiving in custody

is “inadequate” and that he will suffer “due to the neglect of the medical staff” at the current

facility where he is being held. The United States submits that Dixon has provided no indication

as to how he would lawfully obtain better medical treatment than the medical treatment he is

provided while incarcerated.

               6.      Dixon is aware of the dangers of the very crimes he has committed and he
                       committed them anyways.

       The United States notes that Dixon’s PSR indicates that Dixon’s credit report includes a

protection and security alert against fraud. (R. 41: **SEALED** PSR, PageID 276). The alert

states indicates that “Fraudulent applications may be submitted in my name or my identity may

have been used without my consent to fraudulently obtain goods or services. Do not extend

credit without first verifying the identity of the applicant.” (Id.). The irony of Dixon protecting

himself against the very crimes which he has pled guilty to committing here – and which he was

convicted of having committed in 2000 (Id., PageID 266-67) as well as in 1998 (Id., PageID 265-

66) – suggests that Dixon made no mistake in committing his crimes. He committed his crimes

with his eyes wide open, and he fully understood the harm he was inflicting on others. The

United States submits that this militates in favor of a serious sentence being imposed.

               7.      Dixon cannot claim he committed these crimes out of necessity or to
                       provide for himself and those he loved. He committed these crimes out of
                       greed and because he could.

       Finally, the United States points to the nature of Dixon’s crimes to point out that Dixon

cannot point to the equities of his crime and suggest that he committed his crimes out of

necessity or that he was motivated by honorable reasons.




                                                 13
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 14 of 19. PageID #: 421



        Dixon committed his crimes out of greed. He committed his crimes because he could

commit his crimes. He committed his crimes because he wanted to ride in fancy cars, stay in

fancy hotels, and live a fancy style. He had no way to pay for such things, and so he lied and

lied and lied, defrauding companies out of hundreds of thousands of dollars, and stealing the

identity from three innocent individuals, making them suffer for years so that he could live a

luxurious lifestyle.

        In Exhibit D to his sentencing memorandum, Dixon attached examples of promotion

materials for PJSG events. One of the promotional items, attached hereto as Attachment 1, is

for an event on December 12, 2016 at the Courtyard Marriott in Akron, Ohio. This is one of

the very fraudulent events Dixon created and which caused nearly $3,000 in loss for the

Courtyard Marriott – i.e. one of the fraudulent events to which Dixon has pled guilty. The

invoice for the event – from the Courtyard Marriott to PJSG – is attached hereto as Attachment

2. Dixon expended $2,818.01 in food, drink, and liquor. He defrauded Courtyard Marriott so

that he could have an expensive event at a nice, new hotel. In the course of approximately 1

month, Dixon defrauded Courtyard Marriott of $11,456.68, just so that Dixon could live a life

of luxury.

        The United States submits that this evidence demonstrates how little regard Dixon had

for the consequences of his actions and how little intent Dixon had for the individuals and

corporations he was defrauding.

        D.      THE COURT SHOULD ORDER RESTITUTION AGAINST DIXON
                PURSUANT TO THE MANDATARY VICTIM RIGHTS ACT.

        Restitution orders are authorized by statute, 18 U.S.C. §§ 3663, 3663A, and 3664, and

are distinct and separate from the United States Sentencing Guidelines. When sentencing a

Defendant convicted of an offense against property under Title 18 of the United States Code,



                                                14
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 15 of 19. PageID #: 422



including any offense committed by fraud or deceit, the Mandatory Victims Restitution Act (the

“MVRA”) requires the court to order that the defendant make restitution to the victim of that

offense. 18 U.S.C. §§ 3663A(a)(1); 3663A(c)(1)(A)(ii). The MVRA requires those convicted

of offenses against property under Title 18 to pay restitution for victims’ losses. United States

v. Elson, 577 F.3d 713, 721 (6th Cir. 2009).

        Restitution constitutes punishment. United States v. Schulte, 264 F.3d 656 (6th Cir.

2001); see also United States v. Bearden, 274 F.3d 1031, 1041 (6th Cir. 2001) (restitution is

“punitive rather than compensatory in nature”). “Although the guidelines mandate imposition

of restitution where allowable under the statutes, the restitution statutes function independently

from the guidelines and do not rely on the guidelines for their validity.” United States v.

Sosebee, 419 F.3d 451, 462 (6th Cir. 2005). “Restitution under the MVRA is a criminal penalty

and a component of the defendant’s sentence.” United States v. Adams, 363 F.3d 363 (5th Cir.

2004) (quoting United States v. Chaney, 964 F.2d 437, 451 (5th. Cir. 1992)).

        The MVRA specifically states that the amount of restitution should be equal to the

“amount of each victim’s losses as determined by the court and without consideration of the

economic circumstances of the defendant.” 18 U.S.C. § 3664(f)(1)(A) (when a court is ordering

restitution, the amount of restitution should be equal to the “amount of each victim’s losses as

determined by the court.” Sosebee, 419 F.3d at 462 (18 U.S.C. § 3664(f)(1)(A) (emphasis in

original)).

        A.     Defendant Dante Dixon’s fraudulent conduct caused financial losses to his
               victims.

        Restitution should be made payable by Defendant Dante Dixon, to his victims, L.K., B.B

D.M., Fox Corporate Housing, Limo Link, Metropolitan Limo, Kelly Services, Empire CLS,




                                                 15
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 16 of 19. PageID #: 423



Residence Inn Fairlawn, Rubber City Radio, Marriot Courtyard, and Hilton Garden Inn, in the total

amount of $443,542.20, to be paid in the amounts as follows:

                  L.K.                         $4,697.28
                  B.B.                         $13,385.84
                  D.M.                         $10,744.60
                  Fox Corporate Housing        $16,410.00
                  LimoLink                     $57,871.06
                  Metropolitan Limo            $158,431.62
                  Kelly Services               $39,187.52
                  Empire CLS                   $97,855.45
                  Residence Inn Fairlawn       $5,166.55
                  Rubber City Radio            $11,705.00
                  Marriot Courtyard            $11,458.68
                  Hilton Garden Inn            $16,628.60
                  TOTAL                        $443,542.20


       In this case, the victims were directly harmed as a result of the Defendant’s fraud. As a

direct and proximate result of Defendant’s conduct, the victims suffered financial loss. This loss

would not have occurred if not for the Defendant’s fraudulent actions.

       B.      Conditions of Restitution

       The United States requests that the Court establish the following conditions of restitution

payment in accordance with the Court’s authority under 18 U.S.C. §§ 3572 and 3664(f) and (i),

which should be applicable until such time as Dixon has satisfied the financial obligations to be

imposed by the judgment:

       1.      the special assessment must be paid in a lump sum due immediately;

       2.      payment of restitution is due immediately; and

       3.      that individual victims be repaid before corporate victims.

The United States requests that whatever monetary penalties are imposed by the Court will be

due and payable immediately and subject to immediate enforcement by the United States. If the



                                                16
       Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 17 of 19. PageID #: 424



Court imposes a schedule of payments, the United States requests that it be a minimum schedule

of payments and not the only method, nor a limitation on the methods, available to the United

States to enforce the judgment. If Defendant receives an inheritance, any settlements (including

divorce settlement and personal injury settlement), gifts, tax refunds, bonuses, lawsuit awards,

and any other receipt of money (to include, but not be limited to, gambling proceeds, lottery

winnings, and money found or discovered) the Defendant must, within 5 days of receipt, apply

100% of the value of such resources to any restitution still owed.

III.     CONCLUSION

         Wherefore, based on the foregoing, the United States respectfully asks this Honorable

Court to impose the longest permissible period of incarceration that is consistent with the plea

agreement. The United States submits that such a sentence would be a sentence of 123 months

of incarceration. Such a sentence would be based on a sentence of 51 months – a sentence at the

high end of the applicable guideline range – on counts 9, 10, 11, and 12. Such a sentence would

also be based on a total of 72 months of incarceration on counts 1, 4 and 7. The United States

requests that this Honorable Court impose the three mandatory periods of two years of

incarceration, on counts 1, 4 and 7, consecutively to each other and consecutively to the period

of incarceration imposed on counts 9, 10, 11, and 12.

         The United States also respectfully requests that the Court order immediate payment of

restitution by the Defendant to his victims, L.K., B.B., D.M., Fox Corporate Housing, Limo Link,

Metropolitan Limo, Kelly Services, Empire CLS, Residence Inn Fairlawn, Rubber City Radio,

Marriot Courtyard, and Hilton Garden Inn, in the total amount of $443,542.20.

         The United States again reiterates that, if it does not intend for any of the foregoing to

contravene the plea agreement in this matter. If the Court understands any of the foregoing to

contravene the plea agreement, the United States respectfully requests that this Court disregard


                                                  17
    Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 18 of 19. PageID #: 425



the contravening statement in this sentencing memorandum and instead impose a sentence

consistent with the plea agreement.

.

                                                  Respectfully submitted,

                                                   JUSTIN E. HERDMAN
                                                   United States Attorney

                                           By:    /s/ Damoun Delaviz
                                                   Damoun Delaviz (PA: 309631)
                                                   Assistant United States Attorney
                                                   Federal Building
                                                   2 South Main Street, Room 208
                                                   Akron, OH 44308
                                                   (330) 761-0530
                                                   (330) 375-5492 (facsimile)
                                                   Damoun.Delaviz@usdoj.gov

                                                    /s/ Suzana K. Koch
                                                    Suzana K. Koch (OH: 0073743)
                                                    Assistant United States Attorney
                                                    United States Court House
                                                    801 West Superior Avenue, Suite 400
                                                    Cleveland, OH 44113
                                                    (216) 622-3748
                                                    (216) 522-4982 (facsimile)
                                                    Suzana.Koch@usdoj.gov




                                             18
     Case: 5:18-cr-00667-JRA Doc #: 47 Filed: 09/27/19 19 of 19. PageID #: 426



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of September, 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court’s system.



                                                      /s/ Damoun Delaviz
                                                      Damoun Delaviz
                                                      Assistant U.S. Attorney




                                                 19
